Appeal from decision and award of the Workmen’s Compensation Board. Claimant was regularly employed as a window washer. On his time off from his regular employment he testified he was hired by M. Garz Restaurant, a grill in his neighborhood, to wash its windows and walls. The proof is that claimant was paid a fiat sum for the work, and the appellants argue from this that he was an independent contractor. The grill, however, furnished all the equipment, the brush, the pail, and the wire which broke and which caused the claimant’s fall from which this claim arises. We think all this presented a question of fact as to the nature of the work, and the finding of the board that claimant was an employee has a substantial basis in the record, even though a finding might be made the other way. In such a factual situation the view of the board on the facts becomes decisive for us. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.